In a negligence action to recover damages for injury to person and property, plaintiffs appeal from two orders of the Supreme Court, Kings County, respectively dated November 19, 1963 and December 9, 1963 and granting defendants’ separate motions to dismiss the complaint for lack of prosecution. Orders reversed, without costs, and motions denied. Under all the circumstances, we believe that it was an improvident exercise of discretion to grant the motions to dismiss the complaint. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.